Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims 1-5, 7, 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11443515. Although the claims at issue are not identical, they are not patentably distinct from each other because they recited substantial similar subject matter.


Instant Application
U.S. Patent No. 11443515
1. A method, comprising:  
determining a set of access primitives and 





a set of semantic primitives;  
determining a correlation between the set of access primitives and the set of semantic primitives; 


determining a context classification based on the correlation; and 


determining a security risk based on the context classification.







2. The method of Claim 1, further comprising performing a security action in response to determining the security risk.

3. The method of Claim 1, wherein the set of access primitives comprises at least one of a location identifier, a building identifier, a door state, a door open time, or a door close time.

4. The method of Claim 1, wherein the context classification is determined using a machine learning model.

5. The method of Claim 1, further comprising determining a set of authorization primitives, wherein the correlation is determined between the set of access primitives, the set of semantic primitives, and the set of authorization primitives.


7. The method of Claim 5, wherein the set of authorization primitives comprises at least one of access credentials, a location identifier, a building identifier, a door identifier, a valid credential notification, an invalid credential notification, or an access time.

9. The method of Claim 1, wherein determining the context classification comprises classifying the correlation using a pretrained classification model.

10. The method of Claim 1, wherein the set of semantic primitives is determined by: * determining image data; * extracting feature values from the image data using a feature detection model; and * generating the set of semantic primitives using a set of sub-models, each specific to a different subset of semantic primitives, based on the extracted feature values.

11. A system, comprising: * an access module configured to determine a set of access primitives based on a set of access signals from an electronic access controller; * a sensor data evaluation system configured to determine a set of semantic primitives; and * a correlation engine communicatively coupled to the electronic access controller and the sensor data evaluation system, the correlation engine configured to: " determine a correlation between the set of access primitives and the set of semantic primitives; " determine a context classification based on the correlation; and " determine a security risk based on the context classification.

12. The system of Claim 11, wherein the set of semantic primitives is determined based on a set of scene signals from a camera system.

13. The system of Claim ii, further comprising an authorization module configured to determine a set of authorization primitives, wherein the correlation is determined between the set of access primitives, the set of semantic primitives, and the set of authorization primitives.

14. The system of Claim 13, wherein the set of authorization primitives is determined based on a set of authorization signals from a security credentialing system.

15. The system of Claim 14, wherein the set of semantic primitives is determined based on a set of scene signals from a camera system, wherein the set of access signals comprises access point data, wherein the set of scene signals comprises image data, wherein the set of authorization signals comprises credential data, wherein the access point data, the image data, and the credential data are contemporaneously generated.

16. The system of Claim ii, further comprising a control system configured to generate control instructions in response to determining the security risk.

17. The system of Claim ii, wherein the set of semantic primitives comprises at least one of an activity, an object, a handheld object, a human-object interaction, a scene element, a human-scene interaction, an object state, or an object attribute.

18. The system of Claim 11, wherein the security risk is determined using a security risk model.

19. The system of Claim 18, wherein the security risk model comprises an anomaly model configured to detect an anomaly within a timeseries of the correlations, wherein the security risk model detects security risks not detectable by the electronic access controller.

20. The system of Claim 11, wherein the first set of signals comprises image data, wherein the set of semantic primitives is determined by: " extracting feature values from the image data using a feature detection model; and " generating the set of semantic primitives using a set of trained machine learning models based on the extracted feature values.
1. (CURRENTLY AMENDED) A method comprising: generating a plurality of access-system primitive[[s]] by using an electronic access controller for a first access point, the electronic access controller coupled to at least one access credential input device and at least one access point state sensor associated with a first and second access-system primitive, respectively; 

generating a plurality of semantic primitives by using a comprehension system coupled to at least one video camera directed toward  at least [[a]] the first access point controlled by the electronic access controller, wherein at least one semantic primitive is generated from image data captured by the video camera; 

identifying at least one contextual event by correlating the first access- system primitive, the second access-system primitive, and  at least one semantic primitive; classifying each contextual event to generate at least one contextual event classification; detecting at least one security threat event from among the classified contextual events, and performing at least one security action in response to detection of each security threat event; and wherein performing at least one security action comprises at least one of providing an alert and controlling the electronic access controller.
generating a first access-system primitive from credential data generated by an access credential input device controlling access to a first access point; generating a second access-system primitive from an access point state generated by an access point state sensor monitoring a state of the first access point; generating at least one semantic primitivegenerated by a  video camera directed toward the first access point; identifying at least one contextual event by correlating the first access-system primitive, the second access-system primitive, and at least one semantic primitive; classifying each contextual event to generate at least one contextual event classification; detecting at least one security threat event based on the at least one contextual event classification, and performing at least one security action in response to detection of each security threat event; and wherein performing at least one security action comprises at least one of providing an alert and controlling the electronic access controller.
wherein identifying at least one contextual event by correlating at least one access-system primitive with at least one semantic primitive comprises: identifying at least one access-system primitive and at least one semantic primitive associated with the first access point controlled by the electronic access controller


wherein classifying each contextual event comprises classifying each contextual event by using a contextual security event model that identifies contextual events classified as contextual security events.

wherein contextual security events comprise at least one of: "compromised credential", "terminated employee", "unusual access pattern by validly credentialed employee", "tailgating", and "piggybacking".

wherein contextual security events comprise security events not recognized by the electronic access controller, the method further comprising: automatically generating the contextual security event model by performing autogenous correlation using at least one access-system primitive and at least one semantic primitive.

using the contextual security event model to detect compromising of a valid user credential when a correlation engine identifies access attempts to access points with the valid user credential at multiple distinct access points.

using the contextual security event model to detect site access by a terminated employee.

using the contextual security event model to detect a security threat based on an unusual access pattern to one or more access points by a validly credentialed employee.
Page 3 of 13

using the contextual security event model to detect tailgating by one or more users through an access point after a valid access credential is used to enable the access point for ingress by a credentialed user.

wherein generating a plurality of semantic primitives comprises: using a high-level feature detection model to extract high-level feature values from sensor data generated by the at least one sensor data source, and processing the high-level feature values by using each sub-model of a machine learning ensemble to generate the plurality of semantic primitives, the method further comprising: training the high-level feature extraction model based on output of each sub-model of the machine learning ensemble.

wherein identifying at least one contextual event by correlating at least one access-system primitive with at least one semantic primitive comprises: generating a distinct access-system timeline that includes access-system primitives; generating a distinct comprehension system timeline that includes semantic primitives; and generating a unified event timeline that includes access-system primitives included in the access-system timeline and semantic primitives included in the comprehension system timeline.

displaying a graphical representation of the unified event timeline, wherein classifying each contextual event comprises: generating a classification label based on one or more primitives included in the unified event timeline.


wherein detecting at least one access-system malfunction event from among the classified contextual events comprises: detecting a hardware malfunction event for at least one of the electronic access controller, an access point state sensor, a door access switch, an electronic lock, and an electronic door.

wherein image data provided by the video camera arranged to capture image data of the scene that includes the first access point is used to detect at least one access-system malfunction event for the first access point.

wherein image data provided by the video camera arranged to capture image data of the scene that includes the first access point is used to detect a hardware malfunction event for a door access switch for the first access point.

wherein image data provided by the video camera arranged to capture image data of the scene that includes the first access point is used to detect a hardware malfunction event for an electronic lock for the first access point.

wherein image data provided by the video camera arranged to capture image data of the scene that includes the first access point is used to detect a hardware malfunction event for an electronic door for the first access point.
wherein image data provided by the video camera arranged to capture image data of the scene that includes the first access point is used to detect a hardware malfunction event for an access point state sensor for the first access point.

wherein image data provided by the video camera arranged to capture image data of the scene that includes the first access point is used to detect a hardware malfunction event for an access credential input device for the first access point.

further comprising detecting at least one access-system malfunction event from among the classified contextual events, and performing at least one access-system malfunction action in response to detection of each access-system malfunction event.

wherein the credential data, the access point state, and the image data are contemporaneously generated.
wherein the contextual event classification is determined by a machine learning classifier.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baxley (US 20150350902 A1 “Baxley”), in view of CHENG (Cheng et al. US 2006/0093190 Al “CHENG”). 
Regarding claim 1, BAXLEY discloses a method, comprising:  determining a set of access primitives (Abstract, Electromagnetic (EM)/radio frequency (RF) emissions may be detected and corresponding EM personas may be created. One or more EM personas may be associated with a super persona corresponding to a particular entity. EM personas, super personas, and/or supplemental identifying information can be used to enforce security protocols) and a set of (para. 35, i.e. fingerprint) semantic primitives (Fig. 1, and para. 56-58); a security risk (para. 121) associated with erratic movement (Fig. 17, para. 138).
It is noted that BAXLEY is silent about as determining a correlation between the set of access primitives and the set of semantic primitives claimed.
However, Cheng discloses determining a correlation between the set of access primitives and the set of semantic primitives (Fig. 4, para. 58); determining a context classification (para. 35, i.e. category of event) based on the correlation (see correlation of CHENG from multiple sensors for tacking suspected person); and determining a security risk (para 56, i.e. alert severity as low) based on the context classification (as cited above, i.e. security alert by alarm with a specific event classification, and para. 67, using dossier to improve precision and avoid false alarm).
Both BAXLEY and CHENG teach systems with event detection, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the BAXLEY disclosure, a correlation between primitives, as taught by CHENG.  Such inclusion would have increased the usefulness of the system by having more accurate classification results with given performance requirements, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Regarding claim 2, BAXLEY/CHENG, for the same motivation of combination, further discloses the method of Claim 1, further comprising performing a security action (e.g. alarm as cited above) in response to determining the security risk (as cited above, i.e. alarm as in CHENG).

Regarding claim 3, BAXLEY/CHENG, for the same motivation of combination, further discloses the method of Claim 1, wherein the set of access primitives comprises at least one of a location identifier (BAXLEY, para. 69, location and geo-spatial ), a building identifier, a door state, a door open time, or a door close time (see above citation about security region around a door, i.e. loitering and tailgating).

Regarding claim 4, BAXLEY/CHENG, for the same motivation of combination, further discloses the method of Claim 1, wherein the context classification is determined using a machine learning model (BAXLEY, Fig. 6, para. 119).

Regarding claim 5, BAXLEY/CHENG, for the same motivation of combination, further discloses the method of Claim 1, further comprising determining a set of authorization primitives (BAXLEY, para. 117), wherein the correlation is determined between the set of access primitives, the set of semantic primitives, and the set of authorization primitives (see above citation, CHENG, para. 67).


Regarding claim 7, BAXLEY/CHENG, for the same motivation of combination, further discloses the method of Claim 5, wherein the set of authorization primitives comprises at least one of access credentials, a location identifier, a building identifier, a door identifier, a valid credential notification, an invalid credential notification, or an access time (see above citation for location).


Regarding claim 9, BAXLEY/CHENG, for the same motivation of combination, further discloses the method of Claim 1, wherein determining the context classification comprises classifying the correlation using a pretrained classification model (see loitering citation above).

Regarding claim 10, BAXLEY/CHENG, for the same motivation of combination, further discloses the method of Claim 1, wherein the set of semantic primitives is determined by:  determining image data (as cited below, i.e. facial detection);  extracting feature values (facial detection and matching as cited below) from the image data using a feature detection model (CHENG, para. 56, facial zooming for recognition and matching); and  generating the set of semantic primitives using a set of sub-models (see CHENG, para. 57), each specific to a different subset of semantic primitives, based on the extracted feature values (see loitering citation).

Regarding claim 11, BAXLEY/CHENG, for the same motivation of combination, discloses a system, comprising:  an access module configured to determine a set of access primitives based on a set of access signals from an electronic access controller (see rejection of claim 1); a sensor data evaluation system configured to determine a set of semantic primitives (see rejection of claim 1); and * a correlation engine communicatively coupled to the electronic access controller and the sensor data evaluation system (see rejection of claim 1), the correlation engine configured to:  determine a correlation between the set of access primitives and the set of semantic primitives (see rejection of claim 1); " determine a context classification based on the correlation (see rejection of claim 1); and " determine a security risk based on the context classification (see rejection of claim 1).

Regarding claim 12, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 11, wherein the set of semantic primitives is determined based on a set of scene signals from a camera system (see loitering and tailgate citation of CHENG).

Regarding claim 13, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 12, further comprising an authorization module configured to determine a set of authorization primitives, wherein the correlation is determined between the set of access primitives, the set of semantic primitives, and the set of authorization primitives (see authorization citation).

Regarding claim 14, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 13, wherein the set of authorization primitives is determined based on a set of authorization signals from a security credentialing system (BAXLEY, para. 117).

Regarding claim 15, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 14, wherein the set of semantic primitives is determined based on a set of scene signals from a camera system (see tailgate and facial recognition citation above), wherein the set of access signals comprises access point data (CHENG, para. 56), wherein the set of scene signals comprises image data (see loitering and tail gate citation), wherein the set of authorization signals comprises credential data, wherein the access point data, the image data, and the credential data are contemporaneously generated (para. 56-58, the data, including accessing point data, image data, and security alert for classification will generate and feed to the event system for contemporaneously determining alert level).

Regarding claim 16, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 11, further comprising a control system configured to generate control instructions in response to determining the security risk (see para. 56, as well as the alarm citation).

Regarding claim 17, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 11, wherein the set of semantic primitives comprises at least one of an activity, an object, a handheld object, a human-object interaction, a scene element, a human-scene interaction, an object state, or an object attribute (see facial recognition citation above).

Regarding claim 18, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 11, wherein the security risk is determined using a security risk model (see loitering citation above).

Regarding claim 19, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 18, wherein the security risk model comprises an anomaly model configured to detect an anomaly within a timeseries of the correlations, wherein the security risk model detects security risks (i.e. loitering detection) not detectable by the electronic access controller (loitering is not detectable by electronic access controller, i.e. a fingerprint accessing system).

Regarding claim 20, BAXLEY/CHENG, for the same motivation of combination, further discloses the system of Claim 11, wherein the first set of signals comprises image data, wherein the set of semantic primitives is determined by: " extracting feature values from the image data using a feature detection model (CHENG, i.e. loitering citation); and " generating the set of semantic primitives using a set of trained machine learning models based on the extracted feature values (see machine learning citation from BAXLEY).

Allowable Subject Matter
Claims 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10783487 B2	System operated responsive to data bearing records
US 10740992 B2	Item depository apparatus operated responsive to data bearing records
US 20200098212 A1	SECURITY REVOLVING DOOR ASSEMBLY
US 20200013380 A1	SYSTEMS AND METHODS FOR TRANSFORMING DIGITAL AUDIO CONTENT INTO VISUAL TOPIC-BASED SEGMENTS
US 10462674 B2	Methods and apparatus for spectrum coordination
US 10102881 B2	Systems and methods of thumbnail generation
US 9961388 B2	Exposure of public internet protocol addresses in an advertising exchange server to improve relevancy of advertisements
US 20150379293 A1	INTEGRATING A USER'S SECURITY CONTEXT IN A DATABASE FOR ACCESS CONTROL
US 20150350902 A1	Anomalous Behavior Detection Using Radio Frequency Fingerprints and Access Credentials
US 20150326570 A1	SYSTEMS AND METHODS FOR DISCERNING EYE SIGNALS AND CONTINUOUS BIOMETRIC IDENTIFICATION
US 20150317841 A1	FARE EVASION DETECTION USING VIDEO ANALYTICS
US 20150269969 A1	Thumbnail Generation and Presentation for Recorded TV Programs
US 20150035987 A1	METHOD AND APPARATUS FOR UNLOCKING/LOCKING A DOOR AND ENABLING TWO-WAY COMMUNICATIONS WITH A DOOR SECURITY SYSTEM VIA A SMART PHONE
US 20140104372 A1	MULTIPLE-PARTICIPANT CUSTOMER SERVICE CONFERENCE
US 20130080895 A1	RAPID PREVIEW OF REMOTE VIDEO CONTENT
US 20120180390 A1	SYSTEMS AND METHODS FOR MONITORING AUTOMATIC DOORS
US 20120046770 A1	APPARATUS AND METHODS FOR CREATION, COLLECTION, AND DISSEMINATION OF INSTRUCTIONAL CONTENT MODULES USING MOBILE DEVICES
US 20100321183 A1	A HIERARCHICAL STORAGE MANAGER (HSM) FOR INTELLIGENT STORAGE OF LARGE VOLUMES OF DATA
US 7777783 B1	Multi-video navigation
US 20090210793 A1	METHOD AND SYSTEM FOR TRAVERSING DIGITAL RECORDS WITH MULTIPLE DIMENSIONAL ATTRIBUTES
US 20060090141 A1	Method and system for browsing large digital multimedia object collections
US 20040242266 A1	Apparatus and method for communication of visual messages
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485